Title: To Benjamin Franklin from Nathan Rumsey, 22 February 1777
From: Rumsey, Nathan
To: Franklin, Benjamin



Honorable Sir
Nantes Feby. 22d. 77.
I hope I have the pleasure of being the first who gives You the inclosed most agreable Piece of News: It is the Extract of a Letter from a Gentleman in Bayonne to his Friend in this City, which is confirmed by a Letter received at the same time with this News, from William Lee Esqr. of London, allowing for Ministerial suppression. Examining the Circumstances, I think it appears to be genuine, and as such have the Honor of congratulating you upon its Existence. Messrs. Morris and Penet are at present at L’orient negociating the affair of the 5 Prizes, of the Capture of which you have before this without Doubt, been apprized.
One of the former Prizes of Captain Wickes is now in this Port, and Captain Pratchell, who is yet here, has made a reclamation, and demanded the Vessel. Upon his being refused the Vessel, he has obtained a summons for Mr. Penet and Self, signed by the first Judge of the Admiralty, to appear at the first Audience, and give our Reasons for detaining his Property. The sommons also includes you Sir; but doubt not but the Judge will have politeness enough to dispense with Your personal appearance.
Mr. Penet’s sudden Departure for L’orient gives me an opportunity of giving you this Information. I have the Honor to be Sir Your Most obedient Humble Servant
Nathan Rumsey


I have forwarded the Account of the inclosed news to Mr. Lee in London with a request that it may be immediately printed.
N.R.

 
Addressed: To / The Honorable / Doctor Benjamin Franklin / A l’Hotel D’Hambourg / Rüe Jacob / a Paris.
Endorsed: Mr Rumsey
Notation: N. Rumsey 22 Feb. 77
